Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION:
On page 31 of the abstract, line 3, “comprises” has been deleted and --includes-- has been inserted; line 3, “comprising” has been deleted and --including-- has been inserted; line 8, “comprise” has been deleted and --include-- has been inserted.
IN THE CLAIMS:
Claim 7, line 6, “a” second occurrence, has been deleted and --the-- has been inserted.
Allowable Subject Matter
3.	Claims 1-25 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: the inner portion includes a perforation feature defined by a series of perforations, the perforation feature is removable from a remainder of the inner portion, and the inner portion is convertible into a bag-in-box dispenser; a first outer shell portion comprising a plurality of walls, wherein the first outer shell portion defines an opening configured to receive and sized to fit a first part of the inner portion when formed; and a second outer shell portion comprising a plurality of walls, wherein the second outer shell portion defines an opening configured to receive and sized to fit a second part of the inner portion when formed, wherein, when the formed inner portion is placed within the first outer shell portion and the second outer shell portion, the first outer shell portion and the second outer shell portion are configured to be secured together to store the inner portion therein.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 16 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 16 inventive: the inner portion includes a perforation feature defined by a series of perforations on at least one of a first panel of the plurality of panels and a first flap extending from the first panel so as to be removable from a remainder of the inner portion; a first outer shell portion comprising a plurality of panels, wherein the panels are configured to fold to form an opening sized to fit around the first inner portion part when the inner portion is formed; and a second outer shell portion comprising a plurality of panels, wherein the panels are configured to fold to form an opening sized to fit around the second inner portion part when the inner portion is formed.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 22 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 22 inventive: the inner portion includes a perforation feature removable and defined by a series of perforations on at least one of a first panel of the plurality of panels and a first flap extending from the first panel; cutting out a first outer shell portion from the corrugated web product, wherein the first outer shell portion comprises a plurality of panels configured to fold to form an opening sized to fit around the first inner portion part when the inner portion is formed; and cutting out a second outer shell portion from the corrugated web product, wherein the second outer shell portion comprises a plurality of panels configured to fold to form an opening sized to fit around the second inner portion part when the inner portion is formed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Among other references, US 7,571,835 discloses other pertinent structures, such as, a box for receiving a bag.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754